DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 9/15/21.  The drawings are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-14, the prior art does not disclose or reasonably suggest a rectenna device for converting incident light to electrical energy, wherein the rectenna device comprises: a substrate; a first metallic layer deposited on top of said substrate said first metallic layer having a predefined thickness; a rectifying element deposited on top of said first metallic layer, the rectifying element being made of assembled rectifying molecules, in combination with the remaining limitations of the claims.
The most applicable prior art, Mann et al (US 10,297,752 B2), addressed in the Office Action mailed 6/17/21, fails to disclose or reasonably suggest the method as required by the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  The use of the mirror layer and the connecting electronic circuit in Mann enables the electrons to cross the insulating barrier layer from the antenna layer to the mirror layer, thereby enhancing the tunneling current from the antenna layer to the mirror layer and rectification (conversion of the 
Re. Claims 15-20, the prior art does not disclose or reasonably suggest a method of manufacturing a rectenna device for converting incident light to electrical energy, the method comprising collecting electromagnetic waves of the incident light by said second metallic layer, and determining at least one dimensioning parameter of the rectenna device from at least one operating wavelength, said at least one dimensioning parameter being chosen in a group comprising the dimensions of said plurality of metallic patches, said spacing of the metallic patches, and the predefined thickness of said first metallic layer, in combination with the remaining limitations of the claims.
The most applicable prior art, Mann et al (US 10,297,752 B2), addressed in the Office Action mailed 6/17/21, fails to disclose or reasonably suggest the method as required by the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Mann et al generically discloses using computer simulation to design the parameters of the rectifier prior to construction (col. 10 lines 63-67; col. 11 lines 1-3), but nonetheless fails to disclose or reasonably suggest the specific method steps required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        11/5/21